PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JOSEPH D. GRIGGS,                       
                 Plaintiff-Appellant,
                 v.
                                                  No. 99-2508
E. I. DUPONT DE NEMOURS &
COMPANY,
               Defendant-Appellee.
                                        
JOSEPH D. GRIGGS,                       
                 Plaintiff-Appellant,
                 v.
                                                  No. 99-2607
E. I. DUPONT DE NEMOURS &
COMPANY,
               Defendant-Appellee.
                                        
           Appeals from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                    James C. Fox, District Judge.
                           (CA-98-17-7-F)

                      Argued: September 28, 2000
                       Decided: January 9, 2001

 Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed in part, vacated in part, and remanded by published opinion.
Judge Traxler wrote the opinion, in which Judge Wilkins and Judge
Williams joined.
2               GRIGGS v. DUPONT DE NEMOURS & CO.
                             COUNSEL

ARGUED: Michael Murchison, MURCHISON, TAYLOR & GIB-
SON, L.L.P., Wilmington, North Carolina, for Appellant. Raymond
Michael Ripple, E.I. DUPONT DE NEMOURS & COMPANY, Wil-
mington, Delaware, for Appellee. ON BRIEF: Donna L. Goodman,
E.I. DUPONT DE NEMOURS & COMPANY, Wilmington, Dela-
ware; Gardner G. Courson, MCGUIRE, WOODS, BATTLE &
BOOTHE, L.L.P., Atlanta, Georgia, for Appellee.


                             OPINION

TRAXLER, Circuit Judge:

   Joseph Griggs brought an action against his former employer E.I.
DuPont de Nemours & Company ("DuPont") under section 502(a)(3)
of the Employee Retirement Income Security Act ("ERISA"), see 29
U.S.C.A. § 1132(a)(3) (West 1999). Griggs claimed that DuPont
breached its fiduciary duty by leading Griggs to believe that he was
eligible for a tax-deferred lump sum distribution of early retirement
benefits under DuPont’s Temporary Pension System and then failing
to notify Griggs when DuPont learned that Griggs’s election to
receive such a distribution was not permitted by federal tax laws.
Instead, DuPont made the distribution directly to Griggs which
resulted in an immediate tax and defeated the reason that Griggs
elected to retire early. The district court concluded that DuPont
breached its fiduciary duty but held that ERISA does not provide the
relief that Griggs seeks. We agree that, under these circumstances,
DuPont breached its duty as an ERISA fiduciary. However, we con-
clude that Griggs is not necessarily without a remedy under ERISA,
and we remand for the district court to explore the issue further.

                                  I.

   DuPont serves as the administrator for its Pension and Retirement
Plan ("the pension plan"), a tax-qualified defined benefit pension plan
under the Internal Revenue Code ("tax code"), see 26 U.S.C.A.
§ 401(a) (West Supp. 2000), and ERISA, see 29 U.S.C.A. § 1002(2),
                GRIGGS v. DUPONT DE NEMOURS & CO.                     3
(35) (West 1999). DuPont also administers a qualified contribution
plan known as the Savings and Investment Plan ("SIP"). The SIP is
a retirement savings vehicle akin to a 401(k) plan through which an
employee’s benefits accumulate on a tax-deferred basis.

   In 1993, DuPont amended the pension plan to create a program
called the Temporary Pension System ("TPS"). According to DuPont,
TPS was designed to assist DuPont employees who were leaving their
jobs at DuPont, but not necessarily retiring. A participant in TPS was
entitled to one month of pay for every two years of service, not to
exceed one year’s salary, in addition to any other benefits from the
pension plan to which the participant might be entitled. The TPS ben-
efit could be received as either a lump sum payment or as an addi-
tional amount added to the employee’s regular monthly pension
payment. Benefits under TPS, however, were not universally avail-
able to DuPont employees at all times. Instead, TPS benefits were
offered to employees for a limited "window" period, and the decision
to make TPS benefits available occurred on the regional level.

   Griggs was a long-time employee of DuPont. He began his
employment in 1962 and eventually became operations manager for
DuPont’s nylon fibers division. Griggs was serving in this capacity
when he elected early retirement in 1994. During the year or so pre-
ceding Griggs’s retirement, DuPont was closing one of its nylon
plants and, as a result, decided that a workforce reduction was neces-
sary. It was Griggs’s understanding that because of the decreased
need for employees, DuPont decided to make TPS benefits available
to employees in the nylon division as an incentive to retire early.
DuPont, however, disputes that the purpose of TPS was to encourage
early retirement; rather, the essential aim of TPS was "to provide tran-
sition assistance as employees move from a career with DuPont to a
career elsewhere." J.A. 175.

   Whatever the primary aim of TPS, everyone agrees that TPS bene-
fits were made available in 1994 to a group of DuPont employees that
included Griggs. And, given his long-term service, Griggs was among
those employees who would be entitled, in addition to his regular pen-
sion, to a TPS benefit equivalent to a full year’s salary.

  Initially, Griggs was reluctant to consider leaving his position with
DuPont and retiring early. Griggs was not being forced out of
4              GRIGGS v. DUPONT DE NEMOURS & CO.
DuPont, and there is nothing before us that suggests Griggs was being
pressured to accept the TPS offer. In May 1994, however, Griggs
received a written communication from DuPont providing details
about TPS that caused him to reevaluate whether he should retire
early. For Griggs, what really made the TPS offer attractive was the
option to receive his full TPS benefit in a lump sum that could be
"rolled over" from the pension plan into his SIP account with DuPont
or another qualified vehicle where it would grow on a tax-deferred
basis. In its description of the TPS program, DuPont explained that

    TPS provides a benefit from the Pension and Retirement
    Plan [ ] in addition [to the] other pension benefit[s] that you
    are currently eligible to receive. The additional benefit is as
    follows:

       One month of pay for every two years of service. Pay to
    include base pay, Shift Differential pay, Sunday Premium,
    scheduled overtime pay and any incentive compensation
    award made in the previous twelve months. The minimum
    benefit is equal to two months’ pay, the maximum is twelve
    months’ pay.

       This additional TPS benefit may be taken as a lump sum,
    or may be added to the monthly payments under an immedi-
    ate or deferred pension. If taken as a lump sum, all or part
    of the lump sum can be rolled into the DuPont Savings and
    Investment Plan (SIP), or any qualified IRA, within 60 days.

       Because this benefit is paid from the Pension Trust, in
    some cases taking the lump sum without rolling it over will
    cause you to incur an early payment excise tax. If that
    applies to you, a tax gross up allowance will be paid to off-
    set any overall addition to your taxes.

J.A. 186. This was general, form language that was provided to all
potential participants in TPS. Other than this May 1994 communica-
tion, DuPont did not make any representations to Griggs concerning
the tax implications of his decision to take a lump sum distribution,
nor did Griggs request any information from DuPont regarding the
potential tax impact on him individually.
                GRIGGS v. DUPONT DE NEMOURS & CO.                     5
    After receiving DuPont’s written description of TPS benefits,
Griggs opted for early retirement and elected to receive his TPS bene-
fit in a lump sum, believing that he could roll it over into the DuPont
SIP without incurring immediate tax liability. In July 1994, Griggs
received a written statement indicating that, if he were to apply for
TPS benefits, the amount of his lump sum distribution would be
$132,900, which is about what he expected.

   On August 1, 1994, Griggs applied for TPS benefits and filled out
an application form for a lump sum payment of his TPS benefit. On
the form, Griggs elected to receive "a lump sum payment of the addi-
tional pension benefit amount payable under Section XII of the Pen-
sion and Retirement Plan." Griggs was presented with various options
for the form his lump sum payment would take; he selected the
"ROLLOVER SETTLEMENT" which indicated Griggs’s desire to
"rollover [his] total lump sum benefit in accordance with the deposit
information in Section 5." In turn, Griggs indicated in Section 5 of the
application that the "[d]eposit is to be made to: SIP (fixed income)."

   The reverse side of the application form contained instructions for
completing the lump sum payment application. With respect to the
lump sum election, the form instructed that "[y]ou have elected a
lump sum payment pursuant to Section XII of the Pension and Retire-
ment Plan. In making this election, you understand that it is YOUR
responsibility to obtain independent financial and tax advice." Griggs
concedes that he sought no such independent tax advice.

   Griggs officially retired in late September 1994, and in October
DuPont sent Griggs a notice indicating that DuPont was preparing to
process his pension payments "in accordance with [his] election." J.A.
207. DuPont, however, did not honor Griggs’s election to roll over his
lump sum payment into the SIP plan, even though DuPont had said
in its description of the TPS program that this could be done. In fact,
as early as July 1994 — before Griggs even submitted his TPS lump
sum payment application — calculations performed by DuPont
showed that section 415 of the tax code would not permit Griggs to
roll over his entire TPS benefit into the tax-deferred SIP account.
These calculations were apparently performed during the process of
providing Griggs with an estimate of the lump sum amount he could
expect to receive if he participated in TPS. No one informed Griggs,
6                   GRIGGS v. DUPONT DE NEMOURS & CO.
however, that there was a possibility that the tax code would not per-
mit the entire lump sum to be paid from a qualified plan (like
DuPont’s pension plan) and that any portion not paid from a qualified
plan could not be rolled over and would be taxed immediately.1

   After Griggs submitted his lump sum payment application in
August 1994, DuPont performed additional calculations required by
section 415 of the tax code and determined that various limits
imposed by section 415 barred Griggs from electing to roll over his
entire TPS distribution into the SIP or an Individual Retirement
Account. During this process, DuPont generated internal reports
warning that Griggs was not eligible for the TPS election he made.
By mid-September 1994, approximately two weeks before Griggs
officially retired, DuPont had been put on notice by its internal calcu-
lations that most, if not all, of Griggs’s lump sum distribution could
not be rolled over into the SIP. Griggs was never advised of this criti-
cal fact. Griggs remained unaware of any problem with his election
until he received a check in mid-November 1994 for approximately
$133,000, his full TPS benefit. Because of the limits imposed by sec-
tion 415 of the tax code, DuPont paid Griggs’s lump sum payment not
from the pension plan but from its Pension Restoration Plan, a non-
qualified plan. As a result, Griggs was not able to roll the payment
into the SIP and was forced to pay a tax of approximately $50,000.
    1
     As DuPont later explained, section 415 of the tax code
        limits the amount of pension benefits that can be paid to certain
        highly-compensated individuals by tax-qualified pension plans
        such as the DuPont Pension and Retirement Plan. When the final
        calculation of Mr. Griggs’ pensions benefit was made, it was
        clear that Section 415(e) of the Internal Revenue Code applied,
        and, because only distributions from tax-qualified plans can be
        rolled-over, none of Mr. Griggs’ pension distribution could be
        rolled over.
           Compliance with Section 415 of the Code is not discretionary.
        Compliance is necessary to maintaining the tax-qualified status
        of both the DuPont Pension and Retirement Plan and the SIP.
J.A. 205. Therefore, DuPont paid Griggs his TPS benefit from DuPont’s
non-qualified Pension Restoration Plan, resulting in a fully taxable distri-
bution.
                 GRIGGS v. DUPONT DE NEMOURS & CO.                      7
   Griggs sued DuPont in North Carolina Superior Court for negligent
misrepresentation. Griggs alleged that DuPont made an offer of early
retirement to him, using "an incentive lump sum payment in the
amount of one year’s salary" as an inducement. J.A. 11. The com-
plaint further alleged that DuPont falsely represented that Griggs’s
"lump sum benefit could be ‘rolled over into the DuPont Savings and
Investment Plan (SIP), or any qualified IRA, within 60 days’ thereby
avoiding significant tax liability." J.A. 11. Griggs asserted that he suf-
fered tax liability because "DuPont negligently failed to exercise rea-
sonable care and competence in obtaining or communicating . . .
information" relating to "Griggs’ ability to roll the lump sum benefit
into a qualified plan and thereby avoid taxes." J.A. 12.

   DuPont removed the action to federal court and moved to dismiss
on the grounds that Griggs’s negligent misrepresentation claim under
state law was preempted by ERISA. The district court denied the
motion, relying on the Ninth Circuit’s decision in Farr v. US West,
Inc., 58 F.3d 1361 (9th Cir. 1995) (Farr I), which held that ERISA
did not preempt the plaintiffs’ claim that their employer either fraudu-
lently or negligently misled them regarding the tax consequences of
a lump sum distribution under an early retirement program included
in the employer’s pension plan. See id. at 1365-67. The Ninth Circuit,
however, revisited the issue after the Supreme Court subsequently
handed down its decision in Varity Corp. v. Howe, 516 U.S. 489
(1996), and held that, under the reasoning in Varity, ERISA pre-
empted the state law fraud and negligent misrepresentation claims.
See Farr v. U.S. West Communications, Inc., 151 F.3d 908, 913 (9th
Cir. 1998) (Farr II), cert. denied, 120 S. Ct. 935 (2000).

   Not long after Farr II was issued, DuPont moved for summary
judgment, again contending that ERISA preempted Griggs’s state law
negligent misrepresentation claim.2 The district court reexamined the
preemption issue in light of Farr II and concluded that ERISA pre-
empted Griggs’s claim; however, the district court properly permitted
Griggs to amend his complaint to include a claim, based on the same
facts, for breach of fiduciary duty under ERISA § 502(a)(3). See 29
U.S.C.A. § 1132(a)(3).
  2
   Griggs filed a cross-motion for partial summary judgment on the issue
of liability, which the district court denied.
8                GRIGGS v. DUPONT DE NEMOURS & CO.
   In his amended complaint, Griggs alleged that DuPont was a fidu-
ciary in relation to the pension plan and had breached its fiduciary
duty to Griggs by: (1) "falsely representing to . . . Griggs that his
lump sum benefit could be rolled over into a qualified IRA or savings
investment plan"; (2) "failing to disclose to Griggs, prior to his retire-
ment, that he would not be able to roll over his lump sum payment
into a qualified plan because of the limits imposed by Section 415 of
the Internal Revenue Code, notwithstanding DuPont’s knowledge that
this was the case"; and (3) "generally failing to disclose to . . . Griggs
the potential impact of Section 415 limits on his ability to roll over
his lump sum distribution." J.A. 52. Griggs sought "appropriate equi-
table and restitutionary relief, including back pay and loss of benefits
which [Griggs] lost by virtue of being induced to elect early retire-
ment, [and] reinstatement to his former position with DuPont." J.A.
52.

   The parties agreed there were no issues of material fact requiring
a trial and made cross-motions for summary judgment on the issue of
DuPont’s liability under ERISA. Additionally, DuPont sought sum-
mary judgment on the basis that ERISA did not provide the remedies
that Griggs was pursuing. The district court agreed with Griggs that
DuPont had breached its fiduciary duty; however, the court concluded
that ERISA did not provide for any of the remedies sought by Griggs
and therefore left him the victim of "a wrong without a remedy." J.A.
291.

   Griggs appeals the district court’s determination that he is without
a remedy for DuPont’s breach of fiduciary duty. Alternatively, Griggs
contends that if the district court correctly held that ERISA affords
him no remedy, then the district court mistakenly concluded that
ERISA preempted Griggs’s state law claim because preemption is not
appropriate when Congress fails to provide relief. DuPont cross-
appeals the district court’s conclusion that it breached a fiduciary duty
under ERISA.

                                   II.

   Although Griggs advances his preemption argument in the alterna-
tive, asking us to reach it only if we agree with the district court that
Griggs has a viable claim but no remedy, we will address first things
                GRIGGS v. DUPONT DE NEMOURS & CO.                    9
first. Thus, we turn to the issue of whether ERISA preempts Griggs’s
state law negligent misrepresentation claim, keeping in mind the
"‘presumption that Congress does not intend to supplant state law.’"
Coyne & Delany Co. v. Selman, 98 F.3d 1457, 1467 (4th Cir. 1996)
(quoting New York State Conference of Blue Cross & Blue Shield
Plans v. Travelers Ins. Co., 514 U.S. 645, 654 (1995)).

   ERISA’s broadly-phrased preemption clause provides that
ERISA’s provisions "supersede any and all State laws insofar as they
may now or hereafter relate to any employee benefit plan." 29
U.S.C.A. § 1144(a) (West 1999). A state law "‘relates to’ an
employee benefit plan, in the normal sense of the phrase, if it has a
connection with or reference to such a plan." Shaw v. Delta Air Lines,
Inc., 463 U.S. 85, 96-97 (1983). In fact, "ERISA pre-empts any state
law that refers to or has a connection with covered benefit plans . . .
‘even if the law is not specifically designed to affect such plans, or
the effect is only indirect.’" District of Columbia v. Greater Washing-
ton Bd. of Trade, 506 U.S. 125, 129 30 (1992) (quoting Ingersoll-
Rand Co. v. McClendon, 498 U.S. 133, 139 (1990)). Of course,
"[s]ome state actions may affect employee benefit plans in too tenu-
ous, remote, or peripheral a manner to warrant a finding that the law
‘relates to’ the plan." Shaw, 463 U.S. at 100 n.21. But, as long as the
nexus between the state law and the employee benefit plan is not too
tangential, "a state law of general application, with only an indirect
effect on a pension plan, may nevertheless be considered to ‘relate to’
that plan for preemption purposes." Smith v. Dunham-Bush, Inc., 959
F.2d 6, 9 (2nd Cir. 1992).

   A "state law" includes "all . . . decisions . . . of any State." 29
U.S.C.A. § 1144(c)(1) (West 1999). Thus, in appropriate circum-
stances, state common law claims fall within the category of state
laws subject to ERISA preemption. See Ingersoll-Rand, 498 U.S. at
140; Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 47 (1987). When a
cause of action under state law is "premised on" the existence of an
employee benefit plan so that "in order to prevail, a plaintiff must
plead, and the court must find, that an ERISA plan exists," Ingersoll-
Rand, 498 U.S. at 140, ERISA preemption will apply. Alternatively,
a state law claim is preempted when "it conflicts directly with an
ERISA cause of action." Id. at 142; see Powell v. Chesapeake &
Potomac Tel. Co. of Va., 780 F.2d 419, 422 (4th Cir. 1985) ("To the
10              GRIGGS v. DUPONT DE NEMOURS & CO.
extent that ERISA redresses the mishandling of benefits claims or
other maladministration of employee benefit plans, it preempts analo-
gous causes of action, whatever their form or label under state law.").

   Generally speaking, ERISA preempts state common law claims of
fraudulent or negligent misrepresentation when the false representa-
tions concern the existence or extent of benefits under an employee
benefit plan. See, e.g., Hall v. Blue Cross/Blue Shield of Alabama,
134 F.3d 1063, 1064-66 (11th Cir. 1998) (ERISA preempted claim
that fraudulent misrepresentations regarding the scope of coverage
induced plaintiff to enroll in her employer-provided health benefits
plan); Shea v. Esensten, 107 F.3d 625, 627-28 (8th Cir. 1997) (pre-
emption applied to a state law claim for "fraudulent nondisclosure and
misrepresentation about [the plan’s] doctor incentive programs" that
"limited [the participant’s] ability to make an informed choice about
his life-saving health care"); Smith, 959 F.2d at 8-10 (ERISA super-
seded claim that plaintiff was induced to relocate based on his
employer’s false, oral representations regarding pension benefits). In
fact, ERISA preemption is commonly understood to apply to state
common law claims that an ERISA fiduciary misrepresented the
nature or availability of retirement benefits, or failed to provide
enough information to permit the retiring beneficiary to make an
intelligent retirement decision. See, e.g., Muse v. International Bus.
Machs. Corp., 103 F.3d 490, 493 (6th Cir. 1996) (concluding that
ERISA preempts claim that plaintiffs "would have chosen to partici-
pate in the superior benefit plan had IBM not negligently or intention-
ally misrepresented to [them] that no further early retirement plans
would be offered"); Vartanian v. Monsanto Co., 14 F.3d 697, 700 (1st
Cir. 1994) (same); Lee v. E.I. DuPont de Nemours & Co., 894 F.2d
755, 756-57 (5th Cir. 1990) (same); see also Carlo v. Reed Rolled
Thread Die Co., 49 F.3d 790, 791 (1st Cir. 1995) (concluding that
"ERISA preempts a state law claim of negligent misrepresentation
against an employer based upon the employer’s representations
regarding the employee’s prospective benefits under an early retire-
ment program").

   Originally, Griggs sought relief from DuPont in state court based
on a theory of negligent misrepresentation. In considering whether
ERISA preemption applies to Griggs’s claim, however, we look more
closely at the factual nature of his claim than any state law label he
                 GRIGGS v. DUPONT DE NEMOURS & CO.                     11
applies to that claim. See Boston Children’s Heart Found., Inc. v.
Nadal-Ginard, 73 F.3d 429, 439-40 (1st Cir. 1996) (explaining that
a court cannot make a preemption determination solely "based on the
form or label of the law . . . . [T]he inquiry into whether a state law
‘relates to’ an ERISA plan or is merely ‘tenuous, remote, or periph-
eral’ requires a court to look at the facts of [a] particular case."). The
factual essence of Griggs’s claim is that DuPont did not provide any
information about the general eligibility limitations on a lump sum
rollover of the TPS benefit and then compounded the problem by fail-
ing to inform Griggs that federal tax law precluded him from rolling
it over into DuPont’s SIP, despite DuPont’s knowledge of this fact
prior to making the TPS distribution. According to Griggs, had he
been aware of this limitation, he would not have elected to participate
in the TPS program and would have continued working.

   This claim has a sufficient "connection with or reference to"
DuPont’s pension plan to warrant preemption. Shaw, 463 U.S. at 97.
Griggs contends that the terms of DuPont’s written description of TPS
benefits misled him about his eligibility to elect various options under
the TPS program, and, when DuPont’s internal computations revealed
that, in fact, Griggs was not eligible for his preferred TPS payment
option (and therefore would not be able to defer the taxes on his early
retirement benefit), DuPont failed to pass along this information. The
assertion concerns a core function performed by an ERISA fiduciary
— the provision of information about plan benefits to "permit[ ] bene-
ficiaries to make an informed choice about continued participation."
Varity, 516 U.S. at 502.

   The Ninth Circuit Court of Appeals addressed a remarkably similar
set of facts in Farr II. There, a group of retired employees brought
a claim against their former employer for failing to provide complete
information about an early retirement incentive program administered
under the company’s pension plan. Like DuPont’s TPS offer, the pro-
gram involved in Farr II permitted participants to elect a lump sum
benefit and explained that "‘[a]ll or part of [lump sum] distribution
may be rolled over to another qualified plan or an IRA . . . without
any current tax liability.’" Farr II, 151 F.3d at 911 (second alteration
in original). The retirees brought various claims, including fraud and
misrepresentation claims, based on the employer’s failure to explain
that only qualified portions of a lump sum payment would escape
12              GRIGGS v. DUPONT DE NEMOURS & CO.
immediate taxation. The court explained that the claims were pre-
empted because "the tax consequences of the [early retirement] plan
clearly ‘relate to’ plan administration because they are part of the
overall mix of information relied upon by Plaintiffs in making their
decisions to participate in the plan." Id. at 913.

   We conclude that Griggs’s negligent misrepresentation claim,
which arises under circumstances nearly identical to those in Farr II,
likewise falls within the expansive scope of ERISA’s preemption
clause.

                                  III.

   DuPont does not dispute that, as the administrator of its pension
plan, DuPont is a fiduciary for purposes of ERISA when it is engaged
in the administration or management of its pension plan. See Barnes
v. Lacy, 927 F.2d 539, 544 (11th Cir. 1991) (fiduciary duty attaches
where employer "wear[s] two hats" by acting as both employer and
plan administrator); Great Lakes Steel v. Deggendorf, 716 F.2d 1101,
1104-05 (6th Cir. 1983) (explaining that ERISA permits an employer
to serve as a fiduciary for its employee benefit plan). Neither does
DuPont suggest that in conveying information about TPS benefits
under its pension plan it was not acting in a fiduciary capacity. See
Varity, 516 U.S. at 502-03. Rather, DuPont disputes that it violated
any obligations imposed upon ERISA fiduciaries.

   Congress intended ERISA’s fiduciary responsibility provisions to
codify the common law of trusts. See Firestone Tire & Rubber Co.
v. Bruch, 489 U.S. 101, 110 (1989); see also Bixler v. Central Pa.
Teamsters Health & Welfare Fund, 12 F.3d 1292, 1299 (3d Cir. 1993)
("Although the statute articulates a number of fiduciary duties, . . .
Congress relied upon the common law of trusts to ‘define the general
scope of [trustees’ and other fiduciaries’] authority and responsibil-
ity.’" (alteration in original) (quoting Central States, Southeast &
Southwest Areas Pension Fund v. Central Transport, Inc., 472 U.S.
559, 570 (1985)). Under common law trust principles, a fiduciary has
an unyielding duty of loyalty to the beneficiary. See Massachusetts
Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 152-53 (1985) (Brennan,
J., concurring) ("Congress intended by § 404(a) to incorporate the
fiduciary standards of trust law into ERISA, and it is black-letter trust
                GRIGGS v. DUPONT DE NEMOURS & CO.                     13
law that fiduciaries owe strict duties running directly to beneficiaries
in the administration and payment of trust benefits."). Naturally, such
a duty of loyalty precludes a fiduciary from making material misrep-
resentations to the beneficiary. See Varity, 516 U.S. at 506; Peoria
Union Stock Yards Co. Ret. Plan v. Penn Mut. Life Ins. Co., 698 F.2d
320, 326 (7th Cir. 1983) ("Lying is inconsistent with the duty of loy-
alty owed by all fiduciaries and codified in [29 U.S.C. § 1104].").
However, a fiduciary’s responsibility when communicating with the
beneficiary encompasses more than merely a duty to refrain from
intentionally misleading a beneficiary. ERISA administrators have a
fiduciary obligation "not to misinform employees through material
misrepresentations and incomplete, inconsistent or contradictory dis-
closures." Harte v. Bethlehem Steel Corp., 214 F.3d 446, 452 (3d Cir.
2000) (internal quotation marks omitted), cert. denied, 69 U.S.L.W.
3296 (U.S. Dec. 4, 2000) (No. 00-609).

   Moreover, a fiduciary is at times obligated to affirmatively provide
information to the beneficiary. Indeed, "[t]he duty to disclose material
information is the core of a fiduciary’s responsibility, animating the
common law of trusts long before the enactment of ERISA." Eddy v.
Colonial Life Ins. Co. of America, 919 F.2d 747, 750 (D.C. Cir.
1990). The common law of trusts identifies two instances where a
trustee is under a "duty to inform." First, a fiduciary has "a duty to
give beneficiaries upon request ‘complete and accurate information as
to the nature and amount of the trust property.’" Faircloth v. Lundy
Packing Co., 91 F.3d 648, 656 (4th Cir. 1996) (quoting Restatement
(Second) of Trusts § 173 (1959)). Second, in limited circumstances,
a trustee is required to provide information to the beneficiary even
when there has been no specific request:

    Ordinarily the trustee is not under a duty to the beneficiary
    to furnish information to him in the absence of a request for
    such information . . . . [However,] he is under a duty to com-
    municate to the beneficiary material facts affecting the inter-
    est of the beneficiary which he knows the beneficiary does
    not know and which the beneficiary needs to know for his
    protection . . . .

Restatement (Second) of Trusts § 173 cmt. d. In sum, the duty to
inform "entails not only a negative duty not to misinform, but also an
14               GRIGGS v. DUPONT DE NEMOURS & CO.
affirmative duty to inform when the trustee knows that silence might
be harmful." Bixler, 12 F.3d at 1300; accord Jordan v. Federal
Express Corp., 116 F.3d 1005, 1016 (3d Cir. 1997) (recognizing that
"it is clear that circumstances known to the fiduciary can give rise to
this affirmative obligation [to inform] even absent a request by the
beneficiary" (alteration in original) (internal quotation marks omit-
ted)).

   Griggs’s claim focuses primarily on a fiduciary’s duty to communi-
cate complete and accurate information to a beneficiary and to refrain
from misleading the beneficiary with respect to material facts. Griggs
contends that DuPont provided him with information that it knew was
material to his decision to accept a TPS distribution, and that upon
learning later that this important information was false with respect
to Griggs individually, DuPont breached its fiduciary duty by failing
to notify him of the inaccuracy. Specifically, the assertion is that
DuPont provided employees with an explanation of TPS distribution
options that clearly implied to them, as it did to Griggs, that a rollover
of TPS benefits could be accomplished tax free, that DuPont later
learned these rollovers could not be accomplished without the imposi-
tion of an immediate tax, and that DuPont did nothing to warn
affected employees like Griggs.

   We agree with Griggs and the district court that these facts estab-
lish a breach of fiduciary duty by DuPont. In so doing, we acknowl-
edge our agreement with DuPont that it did not have "a duty to
provide [Griggs] with individualized notice of all the ways the tax
laws would impact his lump sum distribution." Brief of Appellee -
Cross-Appellant at 14. ERISA does not impose a general duty requir-
ing ERISA fiduciaries to ascertain on an individual basis whether
each beneficiary understands the collateral consequences of his or her
particular election. See, e.g., Electro-Mechanical Corp. v. Ogan, 9
F.3d 445, 452 (6th Cir. 1993) (explaining that "a fiduciary is not obli-
gated to seek out employees to ensure that they understand the plan’s
provisions"). However, an ERISA fiduciary that knows or should
know that a beneficiary labors under a material misunderstanding of
plan benefits that will inure to his detriment cannot remain silent —
especially when that misunderstanding was fostered by the fiduciary’s
own material representations or omissions. In other words, a fiduciary
is obligated to advise the beneficiary "of circumstances that threaten
                GRIGGS v. DUPONT DE NEMOURS & CO.                     15
interests relevant to the [fiduciary] relationship." Eddy, 919 F.2d at
750. Thus, for example, "when an ineligible person contributes to a
fund, a fiduciary has a duty to inform him of his ineligibility within
a reasonable time after the [fiduciary] acquired knowledge of that
ineligibility." Id. at 751 (alteration in original) (internal quotation
marks omitted). In the ERISA context, the recognition of a limited
fiduciary duty to inform a beneficiary of material facts in the absence
of a specific request for information from the beneficiary is not a
ground-breaking proposition. See Jordan, 116 F.3d at 1015 (explain-
ing that fiduciary has an affirmative duty to inform a beneficiary of
material facts known by the fiduciary but not the beneficiary and that
the irrevocability of a retirement benefits election may be a material
omission); Shea, 107 F.3d at 628-29 (holding that fiduciary breached
its duty under ERISA by failing to disclose to the beneficiary finan-
cial incentives discouraging preferred doctors from making referrals
to specialists — information that was necessary for beneficiary to
make an informed decision); Bixler, 12 F.3d at 1302-03 (reversing
grant of summary judgment to employer on beneficiary’s claim that
employer breached its fiduciary duty to affirmatively inform benefi-
ciary of COBRA benefits where there was evidence that employer
knew beneficiary had unpaid medical expenses that would be reim-
bursed by an election under COBRA).

   Once DuPont learned that Griggs’s lump sum rollover election
would not be possible and, therefore, that Griggs was no doubt under
the mistaken belief that he was eligible to roll "all or part of the lump
sum . . . into the DuPont [SIP]" as provided in DuPont’s written
description, DuPont had a duty to inform him of this development
prior to making a fully taxable lump sum distribution. As early as July
1994, before Griggs even applied for TPS benefits, DuPont’s employ-
ees in the pensions and benefits section learned that at least some por-
tion of Griggs’s TPS distribution would not qualify for a rollover. By
September 1994, it knew that Griggs would not likely be able to exer-
cise his election to receive a tax-deferred lump sum payment at all.
And, DuPont should have known that Griggs was under the impres-
sion that he could roll the entire lump sum distribution into a tax-
deferred vehicle. Thus, before DuPont distributed the TPS benefit and
tax consequences attached, it knew — or should have known — that
Griggs expected to receive the benefits of having his TPS benefit paid
into a tax-deferred account but that, in fact, he was very much mis-
16               GRIGGS v. DUPONT DE NEMOURS & CO.
taken. DuPont should have informed Griggs about this before he
retired and before a fully-taxable benefit check was issued to him.

   As we earlier alluded, it is critical that Griggs’s misunderstanding
was fostered by DuPont’s TPS explanation. Had DuPont’s general,
written description of the TPS payment options included a more thor-
ough explanation that federal tax law permits only qualified portions
to be rolled over, or that not every employee was eligible for this
option, we might view DuPont’s duty to inform in a different light.
In this case, however, DuPont’s pamphlet on TPS benefits included
no such explanation and, instead, merely indicated that the beneficia-
ries could choose whether to roll all or part of their lump sum benefit
into DuPont’s SIP. We are not impressed by the admonishment
appearing on the reverse side of the TPS application form (warning
applicants to seek tax advice) since it does not explain that an appli-
cant needs to consult a tax expert to determine if he or she is even eli-
gible to make this election.3 Also, such a warning might have more
force if DuPont, during the course of processing Griggs’s application,
had not learned that Griggs’s TPS distribution would not qualify for
the tax-deferred SIP. But, once DuPont actually learned that there was
a problem that threatened to cut substantially into the benefits Griggs
thought he would receive, the particular language on the back of the
application form did nothing to correct Griggs’s obvious misunder-
standing. Cf. Eddy, 919 F.2d at 751 ("‘A beneficiary, about to plunge
into a ruinous course of dealing, may be betrayed by silence as well
as by the spoken word.’" (quoting Globe Woolen Co. v. Utica Gas &
Electric Co., 121 N.E. 378, 380 (N.Y. 1918) (Cardozo, J.)).

   DuPont complains that it would be impractical for it to notify bene-
ficiaries like Griggs, given the vast number of pension plan partici-
pants who would potentially elect to participate in TPS or a similar
program. We do not perceive any tremendous hardship. DuPont need
not have rendered any tax advice; rather, it needed only to notify
Griggs that, during the processing of Griggs’s TPS application,
DuPont learned that the tax code may prevent him from taking the
  3
    We note in passing that even if Griggs somehow knew that his eligi-
bility for a rollover election was an issue and decided that expert advice
was necessary, Griggs’s own expert could not perform the necessary cal-
culations unless DuPont first supplied the relevant data.
                 GRIGGS v. DUPONT DE NEMOURS & CO.                     17
                                 4
rollover option that he selected. Armed with that information, Griggs
could have made a more informed choice about the form of payment
that he wished his TPS benefit to take or about whether he would
even participate in the TPS program. One wonders how inconvenient
carrying out such a duty to inform could be since DuPont had already
performed all of the necessary calculations.

   In Farr II the Ninth Circuit rejected an employer’s claim that it sat-
isfied its fiduciary duty to inform when it provided a substantially
similar — but even more thorough — written explanation of its early
retirement benefit options. In Farr II, U.S. West sent a written over-
view of its early retirement incentives program to employees who
were eligible to participate. The overview contained a section entitled
"‘Tax Considerations Affecting Choice of Distribution’" that identi-
fied tax provisions "relevant to the choice between taking the pension
benefits in a lump sum or in a series of monthly installments." Farr
II, 151 F.3d at 911. The overview warned eligible employees that the
tax implications of the distribution of benefits were complicated and
admonished potential participants to consult with a tax advisor.
Finally, the overview explained that part or all of the lump sum pay-
ment "‘may be rolled over to another qualified plan or an IRA within
60 days without any current tax liability;’" but "[t]he booklet did not
say that only qualified portions of the lump sum distributions could
be rolled over, and that everything else would be taxed." Id.5 The
plaintiffs, long-time employees of U.S. West, decided to participate
in the early retirement program, and opted to receive their early retire-
ment benefits in a lump sum. They attempted to roll the lump sum
distribution into their individual accounts, only to discover that just
qualified portions of their distributions could be rolled over. Thus, the
plaintiffs incurred a significant and immediate tax.

  4
    Or, DuPont could have explained that the TPS rollover option was not
automatically available to all employees and that the tax code limited the
ability of some highly-compensated employees to enjoy this option.
  5
    However, U.S. West provided a telecast to employees addressing the
early retirement program. The program indicated that only "a ‘qualified
portion of the lump-sum distribution’ could be rolled over into an IRA,"
but did not elaborate further. Farr II, 151 F.3d at 912.
18               GRIGGS v. DUPONT DE NEMOURS & CO.
   The plaintiffs contended that U.S. West breached its fiduciary duty
pursuant to ERISA § 404 "by providing them with incomplete, false,
and misleading information regarding the tax consequences of their
lump sum distributions." Id. at 912. The Farr II panel agreed that U.S.
West had breached its fiduciary duty by failing "to provide suffi-
ciently detailed information" to put the plaintiffs on notice of the
potentially adverse tax consequences and, generally speaking, who
might be affected. See id. at 915. The court concluded that U.S. West

      should have explained to employees the difference between
      excess lump sum benefits that cannot be "rolled over" into
      IRAs and are therefore subject to immediate taxation and
      qualified benefits which can be "rolled over" without imme-
      diate taxation. [U.S. West’s] fiduciary duties also required
      [it] to explain more specifically what categories of employ-
      ees would be likely to be affected by the § 415 limitations,
      such as employees expecting larger amounts of financial
      benefits. With this information, individual employees would
      be alerted that they themselves might face adverse tax con-
      sequences and could make informed decisions about
      whether they needed to seek professional tax advice.

Id.6 The Farr II court made clear, however, that U.S. West’s duty to
inform did not extend to "individualized notice of all the ways the tax
laws would impact each of [the plaintiffs’] individual distributions."
Id.

   DuPont has tried to frame the issue as whether it had a duty to give,
on its own initiative, individualized notice to Griggs of all of the
potential tax consequences of his election — an idea that Farr II
rejected. As previously stated, we view the issue differently. Griggs
decided to retire early because he believed he could receive a substan-
tial lump-sum benefit that, according to DuPont’s written description,
could be rolled over into his SIP account on a tax-deferred basis, and
  6
   Ultimately, the court determined that ERISA did not provide a rem-
edy for the wrong suffered by the plaintiffs; however, the court declined
to expressly address whether reinstatement — the remedy that Griggs
seeks — is an available remedy under ERISA. See Farr II, 151 F.3d at
916.
                GRIGGS v. DUPONT DE NEMOURS & CO.                     19
Griggs so opted. However, DuPont determined that, because of the
limitations imposed by section 415, Griggs was not eligible for the
option he selected. Thus, the question is whether DuPont had a fidu-
ciary obligation to pass this information along to Griggs before it sim-
ply distributed the money and Griggs incurred tax liability that he had
opted to avoid. We answer that question affirmatively, and conclude
that DuPont failed to discharge that duty.

                                  IV.

   Finally, we address the district court’s conclusion that, despite
DuPont’s breach of duty, Congress provided no remedy under
ERISA. Originally, Griggs sought a number of various remedies;
however, Griggs has now whittled down his claim to a single remedy.
He wishes to be returned — to be "reinstated" — to the pre-election
position he occupied prior to September 1994. Observing that rein-
statement "would require Griggs to return the TPS payment he
received, as well as any profit thereon which would have enured to
the Plan had Griggs not accepted the early retirement package," the
district court concluded that "‘reinstatement’ and return of the parties
to the pre-September, 1994, status quo is not feasible." J.A. 293.

   Griggs seeks relief under ERISA § 502(a)(3) which provides: "A
civil action may be brought . . . by a participant, beneficiary, or fidu-
ciary (A) to enjoin any act or practice which violates any provision
of this subchapter or the terms of the plan, or (B) to obtain other
appropriate equitable relief (i) to redress such violations or (ii) to
enforce any provisions of this subchapter or the terms of the plan."
29 U.S.C.A. § 1132(a)(3) (emphasis added). By this provision, Con-
gress provided individual beneficiaries with an avenue to seek equita-
ble relief for a breach of fiduciary duty under ERISA. See Varity, 516
U.S. at 507-15. The trick comes in determining what qualifies as "ap-
propriate equitable relief."

   The phrase "appropriate equitable relief" encompasses "those cate-
gories of relief that were typically available in equity (such as injunc-
tion, mandamus, and restitution, but not compensatory damages)."
Mertens v. Hewitt Assocs., 508 U.S. 248, 256 (1993). In considering
what kind of remedies would typically be categorized as equitable in
nature, the Supreme Court looked to "virtually identical language in
20              GRIGGS v. DUPONT DE NEMOURS & CO.
Title VII of the Civil Rights Act of 1964 . . . where the phrase ‘any
other equitable relief as the court deems appropriate’ was held to limit
recovery to back pay, injunctions and other equitable remedies and
not to allow ‘awards for compensatory or punitive damages.’" Hemelt
v. United States, 122 F.3d 204, 207 (4th Cir. 1997); see Mertens, 508
U.S. at 255. The question, then, is whether the remedy Griggs seeks
— reinstatement to the status quo — is a kind typically available in
equity. We believe it is.

   Contrary to DuPont’s suggestion, Varity provides guidance —
albeit general — on this issue. In Varity, a group of individual plain-
tiffs sought relief under section 502(a)(3) after they were defrauded
by the parent company of their employer into leaving their employ-
ment, relinquishing their medical and nonpension benefits, and trans-
ferring to another subsidiary that turned up insolvent and unable to
make good on its benefit plan. The plaintiffs argued that if not for the
breach of fiduciary duty, they would not have left their original
employer and would have been receiving benefits under its plan. See
Howe v. Varity Corp., 36 F.3d 746, 754-55 (8th Cir. 1994). The
Eighth Circuit Court of Appeals determined that section 502(a)(3)
entitled the plaintiffs "to an injunction reinstating them as members
of [their original employer’s] Welfare Benefits Plan under the terms
of that plan as it existed at the time of retirement," id. at 756, a con-
clusion that the Supreme Court affirmed, see Varity, 516 U.S. at 515.

   Moreover, reinstatement is clearly among the forms of "other equi-
table relief" permitted under Title VII, see 42 U.S.C.A. § 2000e-5(g)
(providing that a court that determines that an employer has violated
Title VII may "order such affirmative action as may be appropriate"
including "reinstatement or hiring of employees, with or without back
pay . . . , or any other equitable relief as the court deems appropri-
ate"). We are aware of the significant problems that would result from
drawing analogies between ERISA and Title VII; however, for the
limited purpose of deciding what constitutes "appropriate equitable
relief" under ERISA, we are satisfied that the use of nearly identical
language in Title VII sheds light on the subject. See Mertens, 508
U.S. at 255; Hemelt, 122 F.3d at 207-08. We believe that reinstate-
ment, as a general equitable concept, is within the range of redress
permitted by the phrase "other appropriate equitable relief."
                 GRIGGS v. DUPONT DE NEMOURS & CO.                     21
   However, even if the redress sought by a beneficiary under ERISA
§ 502(a)(3) is a classic form of equitable relief, it must be appropriate
under the circumstances. For example, such relief is not "appropriate"
equitable relief "where Congress elsewhere provided adequate relief
for a beneficiary’s injury" and there is "no need for further equitable
relief." Varity, 516 U.S. at 515.7 Or, for instance, reinstatement might
not be appropriate equitable relief within the Title VII context where
circumstances have changed substantially such that reinstatement
would require removing an current employee. Cf. Spagnuolo v. Whirl-
pool Corp., 717 F.2d 114, 121 (4th Cir. 1983) (explaining that district
court’s authority to fashion equitable relief under the ADEA "does
not . . . extend to ordering the displacement or bumping of incumbent
employees.").

   The district court held that ERISA provided no equitable relief for
Griggs based on the conclusion that the "return" and "reinstatement"
of the parties to their pre-election positions was "not a viable alterna-
tive." J.A. 293. The court, however, did not specifically explain why
the reinstatement or return of the parties was not a viable option and
why reinstatement would not be "appropriate" equitable relief under
ERISA § 502(a)(3), other than to point out that if Griggs were rein-
stated he would be required to return his TPS benefit. Moreover, it is
not apparent from the record whether the district court was addressing
reinstatement to Griggs’s position of employment, reinstatement
under the plan such that Griggs could make another TPS distribution
option, or both. We understand Griggs’s claim to encompass both
possibilities.

  We are not convinced that Griggs is simply without an equitable
remedy under ERISA. Although we agree that there may well be facts
  7
   Of course, in this case Griggs’s breach of fiduciary duty claim is rem-
edied under section 502(a)(3), or it is not remedied at all. Griggs cannot
recover "benefits due" under section 502(a)(1), see 29 U.S.C.A.
§ 1132(a)(1), because when he received his lump sum payment, he
received all that he was entitled to receive from DuPont — there are no
outstanding benefits. And, Griggs cannot recover under subsection
(a)(2), see 29 U.S.C.A. § 1132(a)(2), because that provision does not
provide remedies for individual ERISA beneficiaries. See Russell, 473
U.S. at 144.
22              GRIGGS v. DUPONT DE NEMOURS & CO.
that make the return of the parties to their pre-election positions inap-
propriate, we are not able to determine why the district court found
such relief to be inappropriate, and, on this record, we are not able to
make the determination in the first instance.

   Thus, we remand for further factual development with respect to
whether the reinstatement of the parties to the pre-election status quo
is appropriate. In determining whether such relief is appropriate, the
district court’s consideration should be broader than the question of
whether it would be appropriate, or even possible at this point, to rein-
state Griggs to his job. The district court should also consider whether
it would be appropriate, or even possible, to return Griggs to his pre-
election position so that he could make an alternate TPS distribution
election. In either event, we note that because reinstatement is equita-
ble in nature, Griggs is not entitled to a windfall; if he is reinstated,
we agree with the district court that he must return his TPS benefit.
Indeed, Griggs concedes that he would be required to return at least
part of his TPS distribution. We will leave it to the sound discretion
of the district court to consider the subtleties that will surely arise,
including what portion of Griggs’s benefit he must return if equitable
relief is appropriate, i.e., on whom the loss occasioned by the tax lia-
bility should fall.

                                   V.

   In sum, we conclude that the district court properly determined that
Griggs’s negligent misrepresentation claim is preempted by ERISA.
We likewise affirm the district court’s determination that DuPont
breached its fiduciary duty to Griggs under ERISA. However, we
conclude that the return or reinstatement of the parties to their pre-
election positions is not necessarily an inappropriate remedy under
these circumstances, and we remand for the district court to further
develop this issue.

                         AFFIRMED IN PART, VACATED IN PART,
                                             AND REMANDED